Action for an injunction restraining defendant from using its present or any similar name, or any name so nearly resembling plaintiff’s as to have the effect of deceiving the public, and from representing that it has any connection with plaintiff. Plaintiff appeals from the judgment, insofar as it dismisses the complaint on the merits. Judgment, insofar as appealed from, affirmed, without costs. No opinion. Nolan, P. J., MacCrate and Schmidt, JJ., concur. Wenzel, J., dissents and votes to reverse the judgment dismissing the complaint and to grant judgment in favor of plaintiff as prayed for in the complaint, with the following memorandum: It seems to me to have been definitely established, though it would seem to need little proof, that the names “North Country Community Hospital” and “North Shore Hospital” are easily confused and apt to make distinction difficult in the public mind, the more so since the two institutions are but eleven miles apart. It is so obvious that it is difficult to believe that two groups of citizens, imbued, I must assume, by humane and charitable purposes only, could find it necessary to litigate a matter of this kind. So far as appears no serious harm has yet been done, but it is quite within the realm of possibility that one of *1075the parties may lose a substantial legacy left to, say, “The North Country Hospital, Inc.” or “The North Shore Community Hospital”. Adel, J., not voting.